DETAILED ACTION
Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following addresses applicant’s remarks/amendments dated 13th July, 2022.  No Claim(s) No were amended; Claim(s) 9, 19, 22 remain cancelled, and no new Claim(s) were added.  Therefore, Claim(s) 1-8, 10-18, 20-21 are pending in current application and are addressed below.  Examiner appreciates the courtesies extended by applicant throughout the prosecution of this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/25/2021, 8/28/2020, 02/15/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-11 of 13), with respect to the rejection of Claim 1 and similar recitations in independent Claims 12 and 20 under AlA 35 U.S.C. §103(a) as being unpatentable over Ninomiya (US 2013/0085630 A1) in view of Ishihara (US 2003/0202426 A1) in view of Frisbie (US 2017/0210449 A1), have been considered but are not persuasive; therefore, the rejection still stands.
Applicant argues that Ninomiya, Ishihara, and Frisbie, whether taken alone or in combination fail to teach, disclose or suggest at least “automatically determine based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location satisfy a fish size threshold”; and “automatically generate a waypoint on a navigation chart corresponding to the determined location associated with the instance in which the event criteria is satisfied, wherein the waypoint is selectable by a user and wherein waypoint is stored in the memory with the sonar image” as recited in independent Claim 1 with similar recitations in independent Claims 12 and 20. Instead, Ninomiya discloses that a user must scroll through long histories of sonar data to review the sensor images (sonar images) manually and must pay particular attention to the system. Ishihara fails to cure this deficiency of Ninomiya. Instead, Ishihara at most teaches tracking a target with scanning sonar, where the "operator places the target lock mark 63 on the echo 62 of the fish school to be tracked." Frisbie fails to cure the deficiency of Ninomiya and Ishihara. In this regard, while Frisbie discloses switching operating modes based on a geographic location, it does not disclose "automatically determine, based on at least one of the sonar returns or the sonar image, an instance in which an event criterial is satisfied, by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location satisfy a fish size threshold" as claimed. Indeed, there is no analysis of sonar returns or sonar images with respect to fish size and no corresponding automatic waypoint generation. Instead, Frisbie uses known geographical boundaries to switch between operating modes”.
Examiner respectfully disagrees.  The Examiner maintains that Prior art of Ninomiya, Ishihara, and Frisbie, whether taken alone or in combination fail to teach, disclose or suggest at least discloses and render obvious “automatically determine based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location satisfy a fish size threshold”; and “automatically generate a waypoint on a navigation chart corresponding to the determined location associated with the instance in which the event criteria is satisfied, wherein the waypoint is selectable by a user and wherein waypoint is stored in the memory with the sonar image”.
After further consideration, Applicants broad claim of “automatically determine based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location satisfy a fish size threshold; and automatically generate a waypoint on a navigation chart corresponding to the determined location associated with the instance in which the event criteria is satisfied, wherein the waypoint is selectable by a user and wherein waypoint is stored in the memory with the sonar image” is interpreted to be Ninomiya’s controller performing the waypoint calculation without an indication of where it is in space from the user.  The user merely shows what fish or school of fish it wants to find and the controller automatically figures out where that is in space.  The controller further goes on to automatically select their own waypoint based on their own data without any input from the user as shown by 52b as well as 42b of FIG. 7.  Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.  Fig. 7 of Ninomiya illustrates navigation routes created by controller 25 in S106 (navigation routes 43a to 43c).  Although symbol 52a is specified by the operator, the fishfinder 14 detects another school of fish indicated by the symbol 52b slightly after; thereby, creating, by the controller 25, the navigation route 43b so that the ship is directed to the location associated with the symbol 52a. Even though symbol 52a is specified by the operator, the controller finds another school of fish, creates symbol 52b  and then sets that as a waypoint for the navigation.  See FIG. 7, where 52a is the user selection with corresponding waypoint 42a which is identified by the user; and 52b is the controller selection with corresponding waypoint 42b which is automatically created by the controller. This is done in order to create plurality of navigation routes with read location as destination while considering other information.  (See S106 of FIG. 3).
Ishihara  teaches having an “automatic tracking ON state” ([0039]).  Just like Ninomiya, Ishihara is set to perform automatic tracking function by repeating the scanning operation on the target fish on updated locations.
Frisbie, in further support to Ninomiya, specifically discloses in [0050]: “processing system 110 may also implement a fishing mode in which information representative of fish finder data, navigation data, and/or proximity data is presented on the display 108. The fishing mode may allow an operator to view representations of fish […] In configurations, the processing system 110 may implement multiple fishing modes, each associated with information and settings specific to types of fish, depths of fish, or other appropriate situations.  Therefore, not only does Frisbie disclose switching operating modes based on a geographic location, but also modes associated with different types of fish and other appropriate situations; which could be data associated with the size of fish since different types of fish are identified.  (Refer to the discussion and motivation in Claim 1 below).

Applicant’s arguments (Remarks Pg. 11-12 of 13), with respect to the rejection of Claim 10 have been considered but are not persuasive; therefore, the rejection still stands.
Applicant argues that Ninomiya fails to even contemplate looking to fish depth of the target fish. Ishihara and Frisbie also do not disclose such a consideration and, thus, fails to cure the deficiency of Ninomiya. Accordingly, Applicant submits that Ninomiya, Ishihara and Frisbie fail to disclose, teach, or suggest, the above claimed features of Claim 10.
Examiner respectfully disagrees. Ninomiya teaches in [0029]: the controller 25 creates a sensor image (e.g., a nautical chart around the ship, etc.) based on the data stored in the memory 23 and the information received from other ship instrument, and then displays the sensor image on the display unit 21; and in [0057]: […] Since the nautical chart information contains locations and depths of fish beds or fish banks, the controller 25 can obtain a location where fish is more likely to be present near the destination […].  The nautical chart is identified as information containing depths of fish beds or fish banks that are displayed as a sensor image.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-8, 10-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya (US 2013/0085630 A1) in view of Ishihara (US 2003/0202426 A1) in view of Frisbie (US 2017/0210449 A1).
Referring to Claim 1, Ninomiya teaches a marine electronics system (Title; Figure 1) comprising:
a transducer assembly ([0023]; [0035]: a fishfinder 14 (acoustic sensor)) including a housing (implicit) configured to mount to a vessel ([0035]: fishfinder 14 comprises of an oscillator typically installed on the bottom of the ship) or to a trolling motor associated with the vessel (figure 1 : 14), wherein the transducer assembly comprises:
a transducer element configured to receive sonar returns from one or more sonar signals emitted into an underwater environment ([0023], [0035]: oscillator discharges the ultrasonic wave underwater directly below, and receives the reflection wave from a water bottom or a school of fish), wherein the sonar returns are used to generate one or more sonar images (figure 2: 33; [0036]: The fishfinder data and the bottom sediment type(s) are outputted to the touch panel device 11. Then, the controller 25 creates a third sensor image 33 (see FIG. 2) based on the received data, and displays it on the display unit 21);
a marine electronics device (figure 1: 11; [0023], [0024], [0035], [0036]: the ship instrument network system 1 includes, a touch panel device 11 (information display device)) comprising:
a user interface comprising a display (figure 1: 21, 22; [0025], [0026]: the touch panel device 11 includes a display unit 21, an operator interface 22);
a processor (figure 1: 25; [0029]: a controller 25); and
a memory including computer program code (figure 1: 23; [0027]: memory 23) configured to, with the processor, cause the marine electronics device to:
receive the sonar returns from the transducer element at a location ([0035], [0036]: receives the reflection wave from a water bottom or a school of fish);
generate a sonar image based on the sonar returns (figure 2: 33; [0036]: The fishfinder data and the bottom sediment type(s) are outputted to the touch panel device 11. Then, the controller 25 creates a third sensor image 33 (see FIG. 2) based on the received data, and displays it on the display unit 21);
determine, based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied ([0035], [0036]: The analyzer creates fishfinder data (data acquired by the fishfinder, data of the school of fish or water bottom, etc.) based on the reflection waves) by determining ([0035]: via analyzer) that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location ([0035]: analyzer creates fishfinder data (data acquired by the fishfinder, data of the school of fish or water bottom, etc) satisfy a fish size threshold ([0040-[0041]: operations performed by the operator and controls executed by the controller 25 when fishing is carried out using the fishfinder data acquired in the past are described. In this embodiment, the operator specifies a part indicating a school of fish in the third sensor image 33 (e.g., an echo or a symbol described later) to instruct the autopilot device 16 to execute the autopilot operation with the specified location of the school of fish as a destination; [0045]: The information on the school of fish includes a scale of the school, a fish length, and a fish kind which may be found out from the fish length. In order to display the detected school of fish, the touch panel device 11 displays the received echo signal as it is (see the third sensor image 33 in FIG. 2), or calculates a fish length based on the echo and displays a symbol corresponding to the fish length (or a fish kind) (see symbols 52a and 52b in FIG. 4); 
Although symbol 52a is specified by the operator, the fishfinder 14 detects another school of fish indicated by the symbol 52b slightly after; thereby, creating, by the controller 25, the navigation route 43b so that the ship is directed to the location associated with the symbol 52a.   Fig. 7 of Ninomiya illustrates navigation routes created by controller 25 in S106 (navigation routes 43a to 43c).  Even though symbol 52a is specified by the operator, the controller finds another school of fish, creates symbol 52b  and then sets that as a waypoint for the navigation.  See FIG. 7, where 52a is the user selection with corresponding waypoint 42a which is identified by the user; and 52b is the controller selection with corresponding waypoint 42b which is automatically created by the controller. This is done in order to create plurality of navigation routes with read location as destination while considering other information.  (See S106 of FIG. 3).  Therefore, it would have been obvious to have understood Ninomiya to automatically determine, based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location satisfy a fish size threshold.
Furthermore, it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.
Ninomiya further teaches determine the location associated with the instance in which the event criteria is satisfied, wherein the location associated with the instance in which the event criteria is satisfied is the location at which the transducer element received the sonar returns ([0041]-[0046]: The information on the school of fish includes a scale of the school, a fish length, and a fish kind which may be found out from the fish length. In order to display the detected school of fish, the touch panel device 11 displays the received echo signal as it is (see the third sensor image 33 in FIG. 2), or calculates a fish length based on the echo and displays a symbol corresponding to the fish length (or a fish kind) (see symbols 52a and 52b in FIG. 4);
automatically generate a waypoint on a navigation chart (figure 5: 42a, 52a, 52b) corresponding to the determined location associated with the instance in which the event criteria is satisfied ([0045], [0049]), wherein the waypoint may be selected by a user ([0045]-[0049]), and wherein the waypoint is stored in the memory with the sonar image ([0049] and [0050]: follows from displaying “detection mark 42a” and creating a navigation route to the corresponding location);
Furthermore, Ishihara teaches automatically determine (Figure 13A-C; [0006]: start automatic tracking), based on at least one of the sonar returns or the sonar image, an instance in which an event criteria is satisfied ([0006]: from the received echo 62 reflected from the target fish school) by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location ([0006]: the transducer 52 can receive the echo 62 reflected from the target fish school and the scanning sonar 50 can determine an updated location of the target fish school from echo signals returning from around the position of the target lock mark 63 and updates the on-screen position of the target lock mark 63 accordingly) satisfy a fish size threshold (inherent via the target fish school);
Furthermore, Frisbie teaches determine the location associated with the instance in which the event criteria is satisfied, wherein the location associated with the instance in which the event criteria is satisfied is the location at which the transducer element received the sonar returns ([0050]: processing system 110 may also implement a fishing mode in which information representative of fish finder data, water temperature data, navigation data, and/or proximity data is presented on the display 108. The fishing mode may allow an operator to view representations of fish, other boats, and hazards while fishing and to monitor water conditions to determine if they are conducive to fishing. In configurations, the processing system 110 may implement multiple fishing modes, each associated with information and settings specific to types of fish, depths of fish, or other appropriate situations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ninomiya with the invention of  Ishihara and Frisbie for the purpose of automatically selecting a mode of operation to view information relevant to the selected mode of operation without requiring input from an operator; thereby, determining current geographic position of a marine vessel in relation to a school of fish.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 2, Ninomiya teaches the marine electronics system of claim 1, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to:
generate an event-related waypoint icon for the navigation chart, wherein the event- related waypoint icon is associated with the generated waypoint and corresponds to the event criteria (Figure 5: 42a, 52a, 52b; [0045]: displays a symbol corresponding to the fish length (or a fish kind) (see symbols 52a and 52b in FIG. 4; [0049]: controller 25 then highlights the specified symbol 52a as shown in FIG. 5, and displays a detection mark 42a indicative of the location associated with the symbol 52a in the first sensor image 31. Note that, in the first sensor image 31, a ship mark 40 indicating the current ship location, and a trace mark 41 indicating the traveling trace of the ship may be displayed in addition to the detection mark 42a);
cause display of the event-related waypoint icon on the navigation chart at the location associated with the instance in which the event criteria is satisfied (Figure 5: 42a, 52a, 52b; [0045]: displays a symbol corresponding to the fish length (or a fish kind) (see symbols 52a and 52b in FIG. 4; [0049]: controller 25 then highlights the specified symbol 52a as shown in FIG. 5, and displays a detection mark 42a indicative of the location associated with the symbol 52a in the first sensor image 31. Note that, in the first sensor image 31, a ship mark 40 indicating the current ship location, and a trace mark 41 indicating the traveling trace of the ship may be displayed in addition to the detection mark 42a).

Referring to Claim 4, Ninomiya teaches the marine electronics system of claim 1, further comprising an autopilot configured to control one or more propulsion systems of the vessel ([0050]-[0053]: the controller 25 creates the navigation route with the location associated with the symbol 52a as a destination. The touch panel device 11 also has a function to cause the controller 25 to create a plurality of navigation routes, and guides the ship to the destination along a selected navigation route (route selecting function), […] outputs the created navigation route to the autopilot device 16, […]  the autopilot device 16 detects a difference between the direction of the destination from the ship and the ship's heading, and controls the rudder to correct the heading based on the difference).

Referring to Claim 5, Ninomiya teaches the marine electronics system of claim 4, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to:
receive position data from a position sensor ([0050] to [0053]: from created navigation route);
determine a current location of the vessel based on the position data ([0050] to [0053]: from created navigation route);
generate a route between the current location and the waypoint ([0050] to [0053]: from created navigation route);
cause the route to be utilized with the autopilot ([0050] to [0053]: from created navigation route).

Referring to Claim 6, Ninomiya teaches the marine electronic system of claim 4, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to:
generate a plurality of waypoints, wherein each of the plurality of waypoints corresponds to a separate determined location that is associated with a corresponding separate instance in which an event criteria is satisfied ([0056]: second navigation route 43b is created based on the past fishfinder data. As shown in the third sensor image 33, the fishfinder 14 also detects another school of fish indicated by the symbol 52b, slightly after the symbol 52a specified by the operator. In consideration of this, the controller 25 creates the navigation route 43b so that the ship is directed to the location associated with the symbol 52a, after passing through the detected location of the symbol 52b. The controller 25 displays the location set as a waypoint (e.g., the detected location of the symbol 52b) in the first sensor image 31 (see a detection mark 42b in FIG. 7));
receive position data from a position sensor ([0050] to [0053]: from created navigation route);
determine a current location of the vessel based on the position data ([0050] to [0053]: from created navigation route);
generate a route between the current location and the plurality of waypoints ([0050] to [0053]: from created navigation route);
cause the route to be utilized with the autopilot ([0050] to [0053]: from created navigation route).
Referring to Claim 7, Ninomiya teaches the marine electronics system of claim 1, wherein the event-related waypoint icon indicates an event criteria type ([0045]: symbols 52a and 52b correspond to the fish length or a fish kind and therefore indicate an event criteria type).

Referring to Claim 8, Ninomiya teaches the marine electronics system of claim 7, wherein the event criteria type includes a fish, a fish size, a fish depth, a school of fish, a wreck, an underwater structure, a depth change exceeding a threshold depth change, or bottom density ([0045]: symbols 52a and 52b correspond to the fish length or a fish kind and therefore indicate an event criteria type).

Referring to Claim 9, (Cancelled).

Referring to Claim 10, Ninomiya teaches the marine electronics system of claim 1, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to automatically determine the instance in which the event criteria is satisfied by determining that the sonar returns received at the location or the sonar image corresponding to the location represent a fish or school of fish present at the location further satisfy a fish depth threshold (figure 4:33, 7:42c; [0045];[0057]: nautical chart information contains locations and depths of fish beds or fish banks, the controller 25 can obtain a location where fish is more likely to be present near the destination. Therefore, the controller 25 creates the navigation route 43c so that the ship is directed to the location associated with the symbol 52a, passing through the fish bed location(s). The controller 25 displays the location set as the waypoint (e.g., the fish bed) in the first sensor image 31 (see a fish bed mark 42c in FIG. 7)).

Referring to Claim 11, Ninomiya teaches the marine electronics system of claim 1, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to:
display the generated waypoint in a highlighted form ([0050] to [0053]);
receive selection of the waypoint by a user ([0050] to [0053]);
modify, in response to selection of the waypoint by the user, display of the waypoint to remove the highlight form ([0050] to [0053]).

Claim 12 is essentially the same as Claim 1 and refers to a marine electronics device of the marine electronics system of Claim 1.  Therefore Claim 12 is rejected for the same reasons as applied to Claim 1 above.

Claim 13 is essentially the same as Claim 2; and is therefore rejected for the same reasons as applied to Claim 2 above.

Claim 15 is essentially the same as Claim 4; and is therefore rejected for the same reasons as applied to Claim 4 above.

Claim 16 is essentially the same as Claim 5; and is therefore rejected for the same reasons as applied to Claim 5 above
Claim 17 is essentially the same as Claim 6; and is therefore rejected for the same reasons as applied to Claim 6 above.

Referring to Claim 18, Ninomiya teaches the marine electronics system of claim 1, wherein the event-related waypoint icon indicates an event criteria type ([0045]: symbols 52a and 52b correspond to the fish length or a fish kind and therefore indicate an event criteria type); wherein the event criteria type includes a fish, a fish size, a fish depth, a school of fish, a wreck, an underwater structure, a depth change exceeding a threshold depth change, or bottom density ([0045]: symbols 52a and 52b correspond to the fish length or a fish kind and therefore indicate an event criteria type).

Referring to Claim 19, (Cancelled).

Claim 20 is essentially the same as Claim 1 and refers to a method for generating a waypoint using the marine electronics system of Claim 1.  Therefore Claim 12 is rejected for the same reasons as applied to Claim 1 above.

Referring to Claim 22, (Cancelled).

Claim(s) 3, 14, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ninomiya in view of Ishihara in view of Frisbie as applied to Claim(s) 1 and 12 above and further in view Laster (US 2017/0171316 A1).
Referring to Claim 3, Ninomiya teaches the marine electronics system of claim 2, wherein the computer program code is further configured to, with the processor, cause the marine electronics device to: receive an indication of a user input associated with the waypoint ([0050]-[0053]);
Ninomiya doesn’t explicitly teach retrieve the sonar image associated with the waypoint from the memory; cause the sonar image to be displayed on the user interface.
Laster teaches retrieve the sonar image associated with the waypoint from the memory ([0046]: When a user, e.g., an angler, sees a point of interest, e.g., a good fishing hole, wreckage, or some other location to mark, the user may press a button and mark a waypoint. The user may look back at a later time to take note of those points of interest. The next time the user returns to that particular body of water, the waypoints can be used to guide the user back to previously marked locations. To help the angler remember better, the marine electronics device takes a snapshot or screenshot of the sonar data generated at the time the waypoint is created. That way the marked waypoint now has the ability to show the point in time, the location (latitude, longitude), underneath the boat (bunch of fish), and/or a wreckage or some other structure and ties this data to the waypoint; [0052]);
cause the sonar image to be displayed on the user interface ([0046]; [0052]; and figure 4: “Screenshot”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ninomiya with the invention of  Laster for the purpose of allowing the marine electronics device to take a snapshot or screenshot of sonar data generated at time when a waypoint is created.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Claim 14 is essentially the same as Claim 3; and is therefore rejected for the same reasons as applied to Claim 3 above.

Referring to Claim 21, Ninomiya doesn’t explicitly teach generate an audible signal corresponding to the generation of a waypoint on the navigational chart.
Laster teaches generate an audible signal corresponding to the generation of a waypoint on the navigational chart ([0061]: wireless media such as acoustic, radio frequency (RF)).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        
/AMIE M NDURE/
Examiner, Art Unit 3645